Citation Nr: 1735494	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss disability. 

2. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2007 rating decision and a January 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and the Milwaukee VA Pension Center.

In August 2009, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. In March 2016 correspondence, the Veteran subsequently withdrew his request for a Board hearing. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2016).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Bilateral hearing loss disability has been manifested by at worst Level I hearing in the right ear and Level V hearing in the left ear. 

2. The Veteran's countable annual income, after deducting allowable exclusions, has exceeded the maximum annual pension rate effective February 1, 2006. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for entitlement to nonservice-connected pension benefits, have not been met. 38 U.S.C.A. §§ 1513, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, staged ratings are not warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss disability is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Compensable Rating for Bilateral Hearing Loss

The Veteran asserts he is entitled to a compensable rating for his service-connected hearing loss disability. The Veteran's current noncompensable rating was established pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating during the appeal.

The Veteran has reported difficulty hearing in noisy environments and difficulty hearing while talking on the telephone. The Veteran has also reported needing to listen to the television at a very high volume. See April 2007 VA examination. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

The Veteran was afforded a VA examination in April 2007. The Veteran reported difficulty hearing which is worse in the left ear. In addition, the Veteran reported difficulty hearing conversations in noisy environments and trouble hearing the television. See April 2007 VA examination. On the authorized audiological evaluation in April 2007, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
40
45
LEFT

25
60
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear. The examiner noted audiological findings were consistent with moderate sensorineural hearing loss in the left ear and mild to moderate sensorineural hearing loss in the right ear. Using Table VI, the Veteran's examination results revealed Level I hearing in the right ear and Level II hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a noncompensable rating for the Veteran's bilateral hearing loss. 

Then, the Veteran was afforded a VA examination in November 2015. The Veteran reported difficulty hearing others in conversation and often needing to ask for information to be repeated. See November 2015 VA examination. On the authorized audiological evaluation in November 2015, pure tone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

35
55
50
65
LEFT

45
70
70
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 68 percent in the left ear. The examiner noted right and left ear sensorineural hearing loss. Using Table VI the Veteran's examination results revealed Level I hearing in the right ear and Level V hearing in the left ear. Based on Table VII, combining the levels for the right and left ear a noncompensable rating is warranted for the Veteran's bilateral hearing loss. 

VA treatment records have been associated with the claims file. February 2005 treatment records note a long standing history of hearing loss. See February 18, 2005 VA audiology consult. The Veteran reported difficulty understanding conversations in noisy environments and large groups, and difficulty hearing the radio and television. Audiological testing noted bilateral sensorineural hearing loss, slightly more severe in the left ear. The audiogram on the right ear showed normal to borderline normal hearing sensitivity through 1500 Hz and mild to moderate sensorineural hearing loss above 1500 Hz. On the left ear testing showed normal hearing in the 250-500 Hz and mild to severe sensorineural hearing loss above 500 Hz. Word recognition scores were 96 percent in the right ear and 92 percent in the left ear. 

Based on the lay and medical evidence of record, the Board finds a compensable rating is not warranted during the appeal. The Veteran has reported that his bilateral hearing loss results in difficulty hearing conversations in noisy environments and large groups and difficulty hearing the television, radio and while talking on the telephone. While, the VA examination in November 2015 noted the Veteran's hearing has slightly worsened in his right and left ears, there is no indication that his hearing loss warrants a compensable rating. The VA examination in November 2015 noted audiological testing using Table VI, noting Level I hearing in the right ear and Level V hearing in the left ear, and combing these levels according to Table VII results in a noncompensable rating. 38 C.F.R. § 4.85. As such a compensable rating is not warranted.   

The Board has carefully considered the Veteran's contentions that his hearing loss significantly impacts his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased compensable rating for the Veteran's service-connected bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claims are denied.

IV. Nonservice-Connected Pension

The Veteran seeks entitlement to nonservice-connected pension benefits. The Veteran's nonservice-connected pension benefits were terminated February 1, 2006 in a January 2008 administrative decision.  A July 2008 decision granted a waiver of recovery of indebtedness in the amount of $3,163.00 as a result of overpayment to the Veteran. The Veteran alleges he is entitled to a nonservice-connected pension and the termination effective February 1, 2006 was improper.

By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed. 38 U.S.C.A. § 1521.

There are various forms of nonservice-connected pension benefits to include service pension (hereinafter "the old service pension"), section 306 pension, and improved pension. See 38 C.F.R. § 3.3. The Veteran's claim for nonservice-connected pension (NSP) benefits is evaluated under the improved pension program. Improved pension is a monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age. Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory income and net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disabilities not due to the veteran's own willful misconduct. See 38 C.F.R. § 3.3 (a)(3). In this case, the Veteran had qualifying service during the Vietnam era and was found to be permanently and totally disabled due to his Diabetes Mellitus Type II, hypertension, cervical spine spondylosis and degenerative joint disease of the thoracic spine.  Accordingly, the Veteran's annual income and net worth are for consideration.

Under the law, pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the Veteran. 38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3) , 3.23(a), (b), (d)(4).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate. 38 C.F.R. § 3.272 (g). Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension. See 38 C.F.R. § 3.272; See also VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21 (2016). Moreover, medical insurance premiums themselves, as well as Medicare and health insurance deductions, may be applied to reduce countable income.

In this case, the Veteran reported his monthly income from February 1, 2006 as follows. A VA request for Civil Service Benefit Verification noted that the Veteran's gross civil service income dated January 1, 2006 was $1,149.00 a month. The Veteran paid medical insurance benefits of $255.79 a month. See February 2, 2009 Request for Civil Service Benefit Verification.

The Veteran submitted a Financial Status Report in May 2008 which noted a monthly gross income of $1,186.00 from January 1, 2007 forward. The Veteran reported deductions for health insurance of $290.98 a month. See May 2008 Financial Status Report. The Veteran noted a life insurance premium of $72.95 a month in 2006. See September 17, 2008 Medical Expense Report. 

The Veteran reported no employment for himself during this period of time. The Veteran reported assets in property in the amount of $2,500.00 and cash in the amount of $456.00.  He reported receiving no financial support from his spouse, as they are separated and he did not know her total income, if any. The Veteran has consistently reported he is separated from his spouse and the parties have been separated since 1999.  As such, the RO did not consider the Veteran's estranged spouse a dependent for pension purposes. 

In February 2006, the Veteran's only source of income was from a civil service pension of $1,149.00 a month. The Veteran contends he was only netting $782.00 a month after taking into account deductions for his life insurance, health insurance premiums, vitamins, health supplements and over the counter medications. The Veteran reported health insurance premiums of $293.78 a month as did an initial civil service verification in January 2008. However, subsequent civil service verification noted the Veteran's health insurance premiums effective January 1, 2006 forward were $255.79 a month. See February 2, 2009 Request for Civil Service Benefit Verification. The Veteran's health insurance premiums effective January 1, 2007 were $293.78 a month. Additionally, the Veteran reported spending $45.00 a month on miscellaneous medical expenses including vitamins, herbal supplements and over the counter medications. 

The income limit effective December 1, 2005 for a veteran without a spouse or child was $10,579.00. To be deducted, medical expenses must exceed 5% of MAPR or $528.00. 

The Veteran's income effective January 1, 2006 was $1,149.00 monthly, for a yearly income of $13,788.00. The Veteran paid a monthly health insurance premium of $255.79 for a total yearly payment of $3,069.00 which is more than 5% of MAPR. As such the Veteran's total income $13,788 less the health insurance premiums and 5% MAPR deduction was $11,337.00. Therefore, the Veteran did not qualify for nonservice-connected pension benefits effective February 1, 2006. The Board notes that the Veteran contends he also spent additional monthly amounts on vitamins, herbal supplements and miscellaneous over the counter medications. However, the Veteran has not provided documentation of these expenses nor has documentation been provided to show these expenses are an actual required medical expense. Additionally, the Veteran has noted his net monthly payment was $782.00 in 2006. The Board however, must look at the Veteran's gross monthly payments less any allowable deductions. The Veteran has not provided documentation showing any additional allowable monthly deductions.

Accordingly, the Veteran's countable income exceeds the maximum annual disability pension limit set by law. Therefore, nonservice-connected pension benefits are not warranted. Termination of the Veteran's nonservice-connected pension effective February 1, 2006 was proper. 



ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

Entitlement to improved pension benefits is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


